Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 05/26/2021. The Examiner acknowledges amended claims 1-15. No claims have been cancelled or added. Claims 1-15 are pending and claims 1-15 are allowed.  Claims 1, 10, 12, and 14 is/are independent. 

The rejection(s) of claims under 35 U.S.C. § 112 are withdrawn in view of Applicant's amendments. Applicant's arguments/amendments with respect to the rejections have been fully considered and are persuasive. 
	
		
Response to Arguments
Applicant's arguments filed 05/26/2021 have been fully considered and are persuasive with respect to the rejections. The rejection to the claims 1-15 have been withdrawn in view of the applicant’s amendment and persuasive arguments.
Examiner agrees in part and respectfully disagrees in part with Applicant’s arguments with respect to the means-plus-function interpretation. The 35 USC 112(f) interpretation with respect to claim 3 has been withdrawn.
Applicant argues on page 8:
Claim Interpretation - 35 U.S. C. § 112(f) 
Claim limitations have been interpreted for claims 1-5 and 12-13 in accordance with 35 U.S.C. § 112(f). Office Action, at 5. 
The Office acknowledges that none of the claim limitations being interpreted under 35 USC 112(f) use the word "means". As a result, the Office's interpretation is a rebuttable presumption that 35 USC 112(f) applies, which Applicant herein rebuts. 
First, the Office quotes substantial portions of the limitations of claims 1-5, 12 and 13 without specifically identifying which particular limitations in those claims are raising the presumption. Instead, the Office simply alleges that each claim limitation "uses a generic placeholder that is coupled with functional language without reciting sufficient structure to Office Action, at 6. However, the Office does not identify each "generic placeholder" in each claim limitation, thereby preventing Applicant from being fully apprised of the basis for the 35 USC 112(f) interpretation. As a result, the Office has failed to present a prima facie interpretation to which Applicant can reply and the 35 USC 112(f) interpretation should be withdrawn as a result. 


Examiner respectfully disagrees. MPEP section 2181 states that:
The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f): "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008); Mass. Inst. of Tech. v. Abacus Software, 462 F.3d 1344, 1354, 80 USPQ2d 1225, 1228 (Fed. Cir. 2006); Personalized Media, 161 F.3d at 704, 48 USPQ2d at 1886–87; Mas-Hamilton Group v. LaGard, Inc., 156 F.3d 1206, 1214-1215, 48 USPQ2d 1010, 1017 (Fed. Cir. 1998).

The office action of 03/17/2021 quoted the claim limitations that recited various modules which, as indicated in MPEP section 2181, is one of the non-structural generic placeholders. The office action also quoted the functional language that modifies each respective generic placeholder, and the claim language lacks sufficient structure for performing the function. Thus, the office action presented a prima facie means-plus-function interpretation.

Applicant argues on pages 8-9:

Second, the only commonality between claims 1, 2, 4, 5, 12 and 13 is that each claim includes the limitation "module" in some form. For purposes of attempting to respond to the improper rejection, Applicant will assume that "module" is the alleged "generic placeholder" and respond accordingly. Claim 3 was not included in this assumption because the quoted limitation
for claim 3 does not include "module" or any other alleged "generic placeholder" that can be identified. Applicant therefore believes that claim 3 was mistakenly included in the 35 USC 112(f) interpretation and the 35 USC 112(f) interpretation should be withdrawn at least with respect to claim 3.

	Examiner agrees with Applicant and withdraws the 35 USC 112(f) interpretation with respect to claim 3.

Applicant argues on page 9:


Examiner respectfully disagrees that the words preceding “module” in the various claims are structural modifiers. The word “connection” per se is not a structural modifier since there is no recitation of structure such as, for example, hardware that the module is connected to for performing the recited function. The other words quoted by applicant do not indicate any structure at all for performing the respective function, but merely describes a purpose of the respective module.

Applicant argues on page 9:
Fourth, the specification and drawings clearly identify structure that corresponds to the alleged "generic placeholder" that is sufficient to apprise one of ordinary skill in the art as to the interpretation of the limitations. For example, Fig. 1 includes a data management system 14 which is described as being implemented as a server or a collection of servers by paragraph [026]. Fig. 2 and paragraphs [033]-[045] illustrate a computer-implemented method for sharing data between different tenants of the same software instance and specifically addresses how connection, data transfers, requests, authorizations and access management are structured between the data management system 14 and the tenants using computing devices 11, 12 and 13 of Fig. 1. Fig. 3 and paragraphs [054]-[060] provide detailed explanations of each of the modules which are included in data management system 14, and Fig. 4 and paragraphs [066]-[071] describe specific exemplary structure for implementing each of computing devices 11, 12 and 13 as well as data management system 14 and its modules. 
For at least the above reasons, Applicant respectfully requests that the 35 USC 112(f) interpretation of claims 1-5, 12 and 13 be withdrawn. 
 
Examiner respectfully disagrees. The specification is required to provide support for any structure recited in the claims, but in this instant case the claims themselves lack a recitation of any structure. See MPEP section 2181. 
Accordingly, applicant’s arguments with respect to the 35 USC 112(f) interpretation are unpersuasive except as to claim 3. Applicant’s arguments with respect to claim 3 are persuasive.

Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record (in particular, Ford U.S. Publication 20170041296 (hereinafter "Ford"), Lovin U.S. Patent 10445525 (hereinafter "Lovin"),  O’Connor U.S. Publication 20110320955 (hereinafter "O’Connor"), Chatterjee U.S. Publication 20150363724 (hereinafter "Chatterjee"), McCarthy U.S. Publication 20150163206 (hereinafter "McCarthy"), Kuruganti U.S. Publication 20130246475 (hereinafter "Kuruganti")) does not expressly disclose all the limitations recited in independent claims and the combination of their features thereon. With respect to the independent claims the closest prior art does not disclose at least the following limitations in the recited context:
CLAIM 1:

a request module arranged to transmit an access request for the first set of data from the third tenant to the first tenant, without indicating an identification of the third tenant to the first tenant; 
an authorisation module arranged to allow the first tenant to grant an authorisation of the access request; and 
wherein the data transfer module is arranged to transfer a second portion of the first set of data to the third cloud-storage resource associated with the third tenant via the second tenant, in response to the authorisation. 



CLAIM 10:

transmitting an access request for the first set of data from the third tenant to the first tenant, without transmitting an identification of the third tenant to the first tenant; 
granting, by the first tenant, an authorisation of the access request from the first tenant to the second tenant and, in response to the granting of the authorisation, transferring a second portion of the first set of data for storage at the third cloud-storage resource associated with the third tenant via a second cloud-storage resource associated with the second tenant.


CLAIM 12:


an access management module arranged to generate a first access restriction set by the first tenant, wherein the first access restriction comprises at least one first category of tenant to which the first set of data is not to be transmitted via the second tenant; 

CLAIM 14:
establishing a trusted connection between a first tenant and a second tenant of the software instance; 
establishing a trusted connection between the second tenant and a third tenant of the software instance; 
generating a first access restriction by the first tenant, wherein the first access restriction comprises at least one first category of tenant to which the first set of data is not to be transmitted via the second tenant; 

Rather, Ford discloses that a first user may grant anonymous access to the first user’s data to another user through an anonymous information rights management system facility. The data may reside in the cloud [Ford, figure 62, 108, 438-439]. 
However, Ford does not disclose at least the features of the independent claims quoted above.  
To this, Lovin adds a transaction manager may request a second service provider having user data to provide the user data to a first service provider if the user approves the first service provider to access the user data [Lovin, 8:19-23]. O’Connor adds that with a multi-tenant system, data for multiple tenants may be stored in the same physical database object, however, tenant data typically is arranged so that data of one tenant is kept logically separate from that of other tenants so that one tenant does not have access to another tenant's data, unless such data is expressly shared. Furthermore, a browser accessing a remote resource may generate one or more requests with the child identity rather than the parent identity without requiring the user to log out or otherwise explicitly change identities [O’Connor, para.  54, 79]. Chatterjee adds an anonymous subscription is a type of subscription that enables a customer to access a service that has already been provisioned prior to a request to access the service. The service 
However, the combination of Ford, Lovin, O’Connor, Chatterjee, McCarthy, and Kuruganti does not teach the limitations of the independent claims quoted above.  
None of the prior art of record, either taken by itself or in any combination, would have anticipated or made obvious the embodiments of the invention of the present application at or before the time it was filed. 
For the reasons described above, the prior art of record does not disclose, with respect to independent claims 1, 10, 12, and 14 features corresponding to those of the independent claims in their respective contexts. 
Dependent claims 2-9, 11, 13, and 15 are allowed in view of their respective dependence from independent claims 1, 10, 12, and 14.	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD H LOUIE whose telephone number is 571-272-0036.  The examiner can normally be reached on Monday-Friday 9 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung W. Kim can be reached on 571-272-3804.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOWARD H. LOUIE/Examiner, Art Unit 2494                                                     
	
/SHANTO ABEDIN/Primary Examiner, Art Unit 2494